Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for allowance

1.	Claims 1-8 and 10 are allowed and renumbered as claims 1-9.  Claim 9 was cancelled by Applicant.


2.	The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or suggest the recited hard coating film further including a high-hardness layer comprising a siloxane resin obtained by polymerizing a compound including at least one alkoxysilane selected from an alkoxysilane represented by Formula 1 and an alkoxysilane represented by the following Formula:
	R1nSi(OR2)4-n, wherein R1 is a C1-C3 linear, branched or cyclic alkyl group substituted with epoxy or acryl, R2 is a C1-CB linear, branched or cyclic alkyl group, and n is an integer of 1 to 3.

The prior art does not teach motivation or suggestion for modification to make the invention as instantly claimed.
Any comments considered by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence Ferguson whose telephone number is 571-272-1522.  The examiner can normally be reached on Monday through Friday 9:00 AM – 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Frank Vineis, can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/LAWRENCE D FERGUSON/Examiner, Art Unit 1781